Citation Nr: 0012507	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left lower extremity popliteal 
area with traumatic arthritis of the knee, currently rated as 
30 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and September 
1998 by the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO).  

The issue of the veteran's entitlement to a TDIU is addressed 
in a REMAND which follows this decision on the merits.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the left lower 
extremity popliteal area with traumatic arthritis of the knee 
are severe in degree, and have resulted in degenerative 
arthritis of the left knee with x-ray findings, pain and 
limitation of motion, but have not resulted in nonunion of 
the tibia and fibula with loose motion, ankylosis of the 
knee, or a total knee replacement.

2.  The post-traumatic stress disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; impairment of short 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for residuals of a shell fragment wound of the left 
lower extremity popliteal area are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5262 (1999).

2.  The criteria for assignment of a separate 10 percent 
rating for traumatic arthritis of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 50003, 5010003, 5257, 
5260, 5261 (1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

3.  The criteria for a 50 percent disability rating for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The evidence includes the veteran's service medical 
records and post-service medical treatment records.  He has 
been afforded a personal hearing.  The veteran has also been 
afforded disability evaluation examinations.  The Board finds 
that the examinations were adequate to allow proper 
evaluation of the service-connected disabilities.  The Board 
is not aware of any additional evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

I.  Entitlement To An Increased Rating For Residuals Of A 
Shell Fragment Wound Of The Left Lower Extremity Popliteal 
Area With Traumatic Arthritis
 Of The Knee, Currently Rated As 30 Percent Disabling.

The Board has considered the full history of the veteran's 
residuals of a shell fragment wound of the left lower 
extremity popliteal area.  The veteran's service medical 
records show that he was wounded by shrapnel in March 1968.  
A record dated in June 1968 shows that he was restricted to 
limited duty due to fragment wounds of the left leg and left 
shoulder.  A service medical record dated in September 1968 
shows that the veteran had a fragment wound in the left knee 
with decreased sensation in the peroneal distribution.  His 
restricted profile was extended.  The report of a medical 
examination conducted in November 1969 for the purpose of the 
veteran's separation from service shows that the veteran had 
metallic foreign bodies in the left shoulder and left knee.  
He reportedly had a restricted profile.  

In February 1970, the veteran filed a claim for disability 
compensation.  The report of a VA disability evaluation 
examination conducted in March 1970 shows that the veteran 
reported that he had trouble with the lateral aspect of his 
left knee.  He walked into the examining room with a slight 
limp.  There was a scar of a shell fragment wound and 
debridement on the posterior aspect and distal portion of the 
left thigh and popliteal region.  The overall length was 4.5 
inches vertical by 1.25 inches at its widest.  The scar was 
healed, nonadherent, and non-fibrotic, but sensitive, 
especially in the popliteal region, even on light palpation.  
Extreme flexion of the left knee produced discomfort, but 
there was no impairment and no instability.  The cruciate and 
collateral ligaments were intact bilaterally.  There was no 
capsular thickening or evidence of synovitis.  There was no 
quadriceps atrophy.  The veteran alleged weakness of the left 
leg on motions against resistance, and he did not exert it 
like he did with his right.  There was no swelling, crepitus, 
erythema, deformity or tenderness on palpation.  There was 
some discomfort in the scarred site in the left popliteal 
region.  

In a rating decision of April 1970, the RO granted service 
connection for a scar, tender, left thigh and left popliteal 
region, residuals SFW, rated as 10 percent disabling.  A VA 
hospitalization report dated in October 1975 shows that the 
veteran underwent an arthroscopy of the left knee after 
reporting complaints of intermittent swelling and sharp pains 
and numbness.  The diagnosis was chondromalacia left knee 
medial femoral and patellar surfaces.  In a rating decision 
of May 1976, the RO confirmed the 10 percent disability 
rating.  The 10 percent rating was later confirmed by the 
Board in a decision of July 1990.  

In July 1996, the RO granted a separate 10 percent rating for 
traumatic arthritis of the left knee.  In the same decision, 
the RO confirmed the previously assigned 10 percent rating 
for residuals of a shell fragment wound of the left thigh and 
popliteal area.  Subsequently, in November 1997, the RO 
combined the two separate disabilities, and assigned a 30 
percent disability rating for a residual shell fragment wound 
of the left lower extremity popliteal area with traumatic 
arthritis of the knee under Diagnostic Code 5257 based on a 
finding of severe instability and subluxation.  

In rating decisions of February and September 1998, the RO 
confirmed the previously assigned 30 percent disability 
rating.  The veteran filed a notice of disagreement and 
subsequently perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.  
Diagnostic Code 5257 does not contain provisions for 
assigning a rating higher than 30 percent.  As noted, the RO 
has assigned a 30 percent evaluation for the veteran's left 
knee disorder finding severe impairment of the knee.  The 
Board has considered the possibility of rating the disorder 
under an alternative diagnostic code.  

Diagnostic Code 5262 provides that a 40 percent rating is 
warranted if there is nonunion of the tibia and fibula with 
loose motion requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).  Under Diagnostic Code 5256, a 
40 percent rating is warranted where there is ankylosis of 
the knee in flexion between 10 and 20 degrees.  A 50 percent 
rating is warranted where there is ankylosis of the knee in 
flexion between 20 and 45 degrees.  A 60 percent rating is 
warranted where there is extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees of more.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1999).

In addition to considering alternative diagnostic codes, the 
Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the left knee.  
When a knee disorder is already rated under Diagnostic Code 
5257, a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension is 
limited by 10 degrees.  A 20 percent rating is warranted 
where extension is limited by 15 degrees.  A 30 percent 
rating is warranted where extension is limited by 20 degrees.  
A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The evidence pertaining to the current severity of the 
disorder includes a written statement from a VA orthopedic 
surgeon dated in July 1997 which shows that the veteran had 
frequent swelling of the left knee which had not responded to 
multiple cortisone injections.  The veteran was not 
considered to be a candidate for knee replacement surgery due 
to his young age.  The physician requested that the veteran 
be considered for re-evaluation of his compensation benefits.   

A VA radiology report dated in November 1997 shows that an 
MRI of the left knee was interpreted as failing to show a 
meniscal tear.  The cruciate ligaments were intact.  The 
patellar tendon and collateral ligaments also appeared 
normal.  There was a small amount of joint effusion.  There 
appeared to be erosion of the articular surface of the 
lateral facet of the patella. 

An x-ray of the veteran's knees taken by the VA in August 
1998 was interpreted as showing mild degenerative joint 
disease of both knees.  The report of an examination of the 
veteran's joints conducted by the VA in August 1998 shows 
that the veteran gave a history of having trauma to the left 
knee in the popliteal area in 1968 during the Vietnam War.  
He said that it was infected for months.  Since then, he had 
pain and swelling with kneeling or walking.  He said that 
currently it swelled and hurt constantly, and that this 
increased with weight bearing.  He said that he had used a 
cane for three years.  He also used nonsteroidal anti-
inflammatories and narcotics.  His treatment had included 
physical therapy.  He said that it flared up when the weather 
changes, with overuse, or with bending, stooping, or too much 
walking.  He said that since 1970 he had undergone two or 
three arthroscopic surgeries.  He reported that the knee 
locked and gave away on a daily basis.  The daily symptoms 
resulted in moderate reduction of his usual activities of 
daily living.  Flare-ups reportedly caused him to be 
immobile.  On physical examination, flexion was to 100 
degrees and extension was to zero degrees.  There was pain at 
90 degrees on flexion, and at minus 20 degrees on extension.  
The left quad had good tone which the examiner indicated 
meant that the veteran had been compliant with his program.  
Objective evidence of painful motion included hesitancy and 
guarding.  There was no ankylosis.  The examiner indicated 
that there was no abnormal instability.  X-rays reportedly 
showed mild narrowing of the medial and lateral compartments 
and narrowing of the patella facet with spurs.  The diagnosis 
was degenerative arthritis left knee secondary to war trauma.  
The report of an orthopedic examination conducted by the VA 
in December 1997 and the report of an examination of the 
veteran's joints conducted by the VA in December 1997 contain 
similar information.

A letter dated in September 1998 from Carl J. Novotny, D.O., 
contains the following information:

Please be advised that [the veteran] has 
been a patient at this office since 
January, 1980.  [He] was recently seen at 
my office on September 2, 1998 for 
complaints referable to his left knee 
structure, in particular progressive 
accelerating pain involving the left knee 
structure with significant decrease in 
mobility of that left knee structure.  
The patient also complained on this same 
visit of pain involving his right knee 
structure.  

The patient was examined and found to 
have changes compatible with advanced 
osteoarthritis of the left knee structure 
and mild to moderate osteoarthritis of 
the right knee structure.  The patient 
was advised at his last visit to my 
office on September 2, 1998 to proceed 
with the total left knee arthroplasty as 
presented to him by his physicians at 
Hines Hospital.  Two recommendations made 
by me regarding the patient's anticipated 
total left knee arthroplasty were :  (1) 
Doppler evaluation of the arterial 
systems of both lower extremities to rule 
out any evidence of arterial 
insufficiency of the lower extremities.  
(2) Podiatric consultation regarding the 
patient's ongoing bilateral foot pain.

VA outpatient medical treatment records show that the veteran 
has frequently been treated for complaints pertaining to his 
service-connected left knee disorder.  For example, a VA 
medical record dated in February 1999 shows that the veteran 
complained of bilateral knee pain which was worse on the left 
side.  On examination of the knees, there was effusion.  
There was a full range of motion with pain.  There was 
crepitus on flexion and extension, and patellofemoral pain.  
The assessment was 52 year old with history of bilateral knee 
degenerative joint disease.  The veteran was referred to be 
seen by orthopedic department for consideration of his 
surgical treatment options.  Many other VA medical treatment 
records contain similar information.

The veteran testified regarding the severity of the shell 
fragment wound of the left lower extremity during a hearing 
held in July 1999.  He reported that his knee had gotten 
worse during the previous year and a half.  He said that the 
knee had recurrent swelling, and that it had to be drained.  
He recounted that he had consistent pain and that he had to 
use a cane.  He said that the cane was required because the 
knee sometimes gave out.  He also reported that he had 
undergone physical therapy in a heated pool.  He indicated 
that there was "slack" in the knee, and that there was 
popping and shifting.  He said that he had been advised by 
his treating physicians that he was close to needing a total 
knee replacement.  He also said that he could only walk about 
one block before it became too uncomfortable.  

The Board finds that the evidence of record demonstrates that 
residuals of a shell fragment wound of the left lower 
extremity popliteal area with traumatic arthritis of the knee 
are severe in degree, but have not resulted in nonunion of 
the tibia and fibula or ankylosis of the knee.  Neither the 
treatment records nor the VA examinations reflect such 
findings.  Accordingly, the Board concludes that the criteria 
for a disability rating in excess of 30 percent under 
alternative Diagnostic Codes 5256, and 5262 are not met.  The 
Board further finds, however, that the veteran has arthritis 
of the left knee which results in pain and limitation of 
motion.  Although the veteran does not meet the schedular 
criteria for a noncompensable rating under limitation of 
motion, there is ample evidence that pain significantly 
limited functional ability during flare- ups or when the left 
knee was used repeatedly over a period of time.  Thus, 
although the veteran does not have limitation of motion to a 
noncompensable degree, based on the extensive medical 
evidence of record and following the directives issued in 
DeLuca and Lichtenfels, both supra, the veteran's painful 
motion and pain upon flare-ups is deemed to be limited motion 
to a noncompensable degree.  Therefore, the veteran is 
entitled to a separate ten percent rating for such painful 
motion.  Although the range of motion as measured on 
examination is less than compensable, the Board notes that 
there are x-ray findings of arthritis and many other 
objective findings confirming that the motion is painful.  
Accordingly, the Board concludes that a separate 10 percent 
rating for arthritis of the left knee is warranted. 

II.  Entitlement To An Increased Rating For Post-Traumatic 
Stress Disorder, Currently Rated As 30 Percent Disabling.

Just prior to receipt of the current claim, the RO, in 
November 1997 had increased the evaluation assigned the 
veteran's service-connected PTSD to 30 percent, as he had 
requested.  See Substantive Appeal dated in January 1997.  As 
the RO determined that the grant satisfied the veteran's 
claim for a 30 percent evaluation, that issue which had been 
appealed was not forwarded to the Board.  The veteran was 
notified of this determination and that his appeal was being 
terminated by VA letters dated in November 1997.  Thereafter, 
additional treatment records were received by the RO in 
connection with other pending claims, and in rating decisions 
of February 1998 and September 1998, the 30 percent 
disability evaluation was continued.  The veteran, in 
September 1998, disagreed with this determination.

The veteran's post-traumatic stress disorder is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that 
a 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
the symptoms are controlled by continuous medication.  A 30 
percent rating is warranted when post-traumatic stress 
disorder is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
claim includes the report of a post-traumatic stress disorder 
examination conducted by the VA in December 1997 which shows 
that the examiner reviewed the veteran's claims file.  The 
veteran had a history of working as a supply clerk, but had 
been laid off.  It was stated that he was unable to work due 
to numerous physical problems.  The frequency, severity and 
duration of his psychiatric problems were described as being 
continuous and moderate.  The veteran reported that he had no 
friends other than his wife, and that he had not worked since 
March 1997.  He complained of having nervousness, nightmares, 
and flashbacks.  He reportedly had three major combat 
stressors in Vietnam and had been wounded three times.  

The examiner indicated that all of the diagnostic criteria to 
establish a diagnosis of post-traumatic stress disorder were 
met.  The examiner also noted that the veteran gave answers 
with tangential responses.  The symptoms of the post-
traumatic stress disorder where described as chronic.  The 
examiner noted that the veteran's answers were often indirect 
and circuitous, and were rarely to the point.  His thought 
process reportedly was not always logical.  He did not have 
delusions, or hallucinations.  There was no inappropriate 
behavior, and no suicidal or homicidal thoughts or plans.  
The veteran's ability to maintain minimal personal hygiene 
and other basic activities of daily living were described as 
being okay.  His orientation to person, place and time were 
also okay.  The veteran claimed to have short-term memory 
problems, and was not a good historian with respect to dates.  
There was no obsessive or ritualistic behavior or illogical 
or obscure speech patterns.  The rate of flow of speech was 
calm and within normal limits.  The veteran did not have 
panic attacks, but had mild to moderate anxiety at times.  
His mood was neutral.  The veteran claimed to have 
"depression like anyone would have in my circumstances", 
but this was not clinically observed.  He reportedly had 
sleep difficulties which occasionally interfered moderately 
with daily activities.  The diagnoses were PTSD and 
personality disorder, not otherwise specified.  The examiner 
assigned a global assessment of functioning (GAF) score of 
50.  

The Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

VA outpatient mental health clinic records show that the 
veteran has received treatment for his post-traumatic stress 
disorder.  For example, a record dated in April 1998 shows 
that the veteran reported that he had poor sleep recently 
with nightmares.  He also said that he hyperventilated when 
he woke up.  He indicated that he forgot things a lot over 
the last two years.  He said that his daily routine consisted 
of working around the house, going to the library and 
reading, and going to church.  He would go to bed at 10:30 
p.m., fall asleep at 11:30 p.m., and wake around 2:00 or 3:00 
a.m. due to noises.  He got up at 5:00 or 6:00 a.m.  He said 
that he napped every day.  He reportedly did not have anxiety 
and depression.  He said that he used the term flashbacks to 
refer to having memories, and stated that when having them he 
was always aware of his surroundings.  He said that he felt 
positive about himself because he had been reading about 
culture.  He also said that his marriage was good.  He 
reported working from 1973 to 1993 at a utility company and 
from 1994 to 1997 as a supply clerk until he was laid off.  
He reportedly gave vague and evasive responses.  On 
examination, he was oriented and spontaneous.  He was 
talkative and difficult to redirect.  He easily lost track 
and gave vague responses which were grandiose.  He made 
lectures about sociology in a bizarre fashion.  He denied 
having psychotic symptoms, but made some paranoid remarks 
such as having a need to think constantly about his safety.  
Regarding his cognitive functions, the veteran had 
disorganized thoughts, a subjective sense of forgetfulness, 
poor insight, and uncertain motivation for treatment.  The 
diagnosis impression was "Will discuss w PCT", "need 
collateral inform (wife)?", and "R/O Schizo-aff vs bipolar 
NOS (a manic epis superimposed on delusional dis?) R/O 
residual schi".  

The veteran testified regarding the severity of his post-
traumatic stress disorder during a hearing held in July 1999.  
He reported that he had memories of being hurt and seeing a 
lot of dead bodies.  He said that he tried to block out the 
thoughts, but could not do so.  He also said that he had been 
employed since March 1996.  He recounted that he had been 
treated in a post-traumatic stress disorder program at a VA 
medical facility.  He said that this had helped him to learn 
to control his anger.  He indicated that he had lost a lot of 
his memory.  He stated that he did not feel comfortable 
sharing combat related things with other people.  

After considering all of the relevant evidence, the Board 
finds that the post-traumatic stress disorder is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; 
impairment of short and long-term memory; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Such manifestations are most clearly 
reflected in the VA psychiatric examination report of 
December 1997.  Accordingly, the Board concludes that the 
criteria for a 50 percent disability rating for post-
traumatic stress disorder are met.

The Board further finds, however, that the disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Such manifestations are 
not noted in the medical treatment records, the VA 
examination report or the veteran's own testimony.  
Accordingly, the criteria for a 70 percent rating are not 
met.  


ORDER

1.  The claim for an increased rating for residuals of a 
shell fragment wound of the left lower extremity popliteal 
area, currently rated as 30 percent disabling, is denied; 
however, a separate 10 percent rating for arthritis of the 
left knee is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

2.  A 50 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Having submitted a well-grounded claim, the 
VA has a duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(a) (West 1991).  This duty as not yet been 
fully met, and this case, therefore, is not ready for 
appellate disposition for the reasons that follow.

A video hearing was held in July 1999 before the undersigned 
Member of the Board.  During the hearing, the veteran and his 
representative raised a claim for service connection for a 
left foot disorder which they contend is secondary to a 
service-connected disability.  That issue has not been 
developed or certified for appellate review.  However, the 
issue of the veteran's entitlement to a TDIU is on appeal, 
and the Board finds it appropriate to forego adjudication of 
this issue while the claim of service connection for a left 
foot disability is being developed and considered.  In this 
case, the service connection and total rating claim are 
inextricably intertwined because the outcome of the service 
connection claim may affect the outcome of an adjudication of 
the total rating claim.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes 
further, that the RO should have the opportunity to 
readjudicate the veteran's TDIU claim in light of the Board's 
favorable decisions on the increased rating claims, as set 
forth above.  

Moreover, in a claim for TDIU, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
Board is of the opinion that the veteran should be reexamined 
by VA, as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
light of the above, the Board finds it is appropriate to 
remand the veteran's claim for another VA examination, along 
with a social and industrial survey. 

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected disabilities.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should adjudicate the claim of 
entitlement to service connection for a 
left foot disorder as secondary to 
service-connected disability.  The 
veteran should be provided notice of this 
determination and of his appellate and 
procedural rights.  If the veteran files 
a timely notice of disagreement, the RO 
should ensure that the veteran is 
afforded the opportunity to complete all 
procedural steps necessary to advance 
this appeal before the Board in 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200 (1999).

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The veteran should be afforded a VA 
general medical examination (and 
additional special examinations, if 
indicated) in order to thoroughly 
evaluate his service-connected disorders.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner(s) 
prior to the examinations.  The veteran's 
service-connected disorders should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner(s) 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorders, as distinguished from his 
nonservice-connected disorders without 
regard to the age of the veteran.  The 
examiner(s) must provide a complete 
rationale for all conclusions and 
opinions.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and make a determination as to 
whether the veteran is entitled to a 
TDIU.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 

